Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

             DETAILED ACTION

1.	This action is responsive to:  an amendment/remarks filed on 4 June 2021.	
2.	Claims 1-20 are currently pending and claims 1, 8 and 15 are independent claims. 

   	    Responses to the Argument

3.	The applicant’s arguments filed on 4 June 2021are moot in view of new ground of rejection rendered.

 Claim Rejections - 35 USC § 103
	
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C §103(a) as being unpatentable over Ma et al. (US Publication No. 20120331293), hereinafter Ma and in view of Chin et al. (US Publication No. 20070136794, hereinafter Chin.  

In regard to claim 1: 
receiving, from a client device, a request for a webpage associated with protected content (Ma, ¶23).
identifying a key identifier associated with the protected content, wherein the key identifier identifies a key usable to enable playback of the protected content (Ma, ¶7).
Ma does not explicitly suggest, building the webpage including by embedding the key identifier within the webpage; however in a same field endeavor Chin discloses this limitation (Chin, ¶19, 40).
Ma does not explicitly suggest, transmitting the webpage to the client device in response to the request for the webpage; however in a same field endeavor Chin discloses this limitation (Chin, ¶25).
receiving, from the client device, a request for the key identified by the key identifier (Ma, ¶30).
transmitting the key to the client device in response to the request for the key (Ma, ¶50).
receiving, from the client device, a request for the protected content (Ma, ¶23).
and transmitting the protected content to the client device in response to the request for the protected content (Ma, ¶31-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of method of using key or license finder for a 

In regard to claim 2: 
further comprising: determining to rotate the key for a new key (Ma, ¶3). 
responsive to determining to rotate the key for a new key, transmitting the new key and a second portion of the protected content to the client device, wherein the new key is usable to enable playback of the second portion of the protected content (Ma, ¶23).
In regard to claim 3: 
wherein the transmitting of the protected content to the client device in response to the request for the protected content is in parallel with the transmitting of the key to the client device in response to the request for the key (Ma, ¶27).
In regard to claim 4: 
wherein the request for the webpage associated with the protected content is received from a web browser running on the client device and the request for the key identified by the key identifier is received from a media player running within the web browser (Ma, ¶8).
In regard to claim 5: 

Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 1.

In regard to claim 6: 
Ma does not explicitly suggest, wherein a uniform resource locator for the key identifier is embedded within the webpage; however in a same field endeavor Chin discloses this limitation (Chin, ¶19, 40).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 1.

In regard to claim 7: 
the transmission of the webpage to the client device is configured to initiate a key acquisition process by the client device (Ma, ¶4). 
In regard to claim 8: 
a content provider device that receives, from a client device, a first request for a webpage associated with protected content and transmits, to the client device, the webpage responsive to the first request (Ma, ¶23, 26). 

Ma does not explicitly suggest, and a key management device that, responsive to the transmitting of the webpage to the client device, receives, from the client device; however in a same field endeavor Chin discloses this limitation (Chin, ¶25, 56).
a second request for a key associated with the protected content and transmits the key to the client device responsive to the second request, wherein the second request identifies the key identifier (Ma, Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of method of using key or license finder for a media file of Ma with the process of embedding key identifier disclosed in Chin in order to prevent hacker to access media file, stated by Chin at para.46.

In regard to claim 9: 
further comprising: a data storage device including a key identifier store storing information associated with one or more key identifiers including the key identifier, wherein the content provider device is configured to retrieve the key identifier from the key identifier store responsive to the first request (Ma, ¶19).
In regard to claim 10: 

In regard to claim 11: 
Ma does not explicitly suggest, wherein the webpage with the key identifier embedded is transmitted to the client device before the content provider device transmits the protected content to the client device; however in a same field endeavor Chin discloses this limitation (Chin, ¶19, and 43-44).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 8.
In regard to claim 12: 
Ma does not explicitly suggest, wherein the transmission of the webpage with the key identifier embedded to the client device is in parallel with the transmission the protected content to the client device; however in a same field endeavor Chin discloses this limitation (Chin, ¶19, 40, and 43).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 8.

In regard to claim 13: 

Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 8.

In regard to claim 14: 
Ma does not explicitly suggest, wherein a uniform resource locator for the key identifier is embedded within the webpage; however in a same field endeavor Chin discloses this limitation (Chin, ¶19, 40).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 8.

In regard to claim 15: 
comprising: a memory; and a processor configured to execute instructions stored in the memory to: (Ma, ¶14).
receive, from a client device, a request for a webpage associated with protected content (Ma, ¶23).
Ma does not explicitly suggest, and transmit the webpage to the client device in parallel with a downloading of the licensed content to the client device; however in a same field endeavor Chin discloses this limitation (Chin, ¶25, 39).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of method of using key or license finder for a media file of Ma with the process of embedding key identifier disclosed in Chin in order to prevent hacker to access media file, stated by Chin at para.46.

In regard to claim 16: 
wherein the webpage is loaded at the client device and the content stream is downloaded to the client device prior to a determination at the client device that the key identifier is required for enabling the playback of the protected content (Ma, ¶7).
In regard to claim 17: 
wherein the transmission of the webpage including the embedded key identifier to the client is configured to initiate a key acquisition process by the client device (Ma, ¶4). 
In regard to claim 18: 
Ma does not explicitly suggest, wherein a plurality of key identifiers including the key identifier are embedded within the webpage, wherein each key identifier of the plurality of key identifiers corresponds to different protected content associated with the webpage; however in a same field endeavor Chin discloses this limitation (Chin, ¶18, 39). 
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 15.

In regard to claim 19: 

Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 15.

In regard to claim 20: 
Ma does not explicitly suggest, wherein the key identifier is embedded within a script of the webpage; however in a same field endeavor Chin discloses this limitation (Chin, ¶19, 40, 43).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 15.

   Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890